[Cite as State v. Ziska, 2016-Ohio-390.]


                 Court of Appeals of Ohio
                                    EIGHTH APPELLATE DISTRICT
                                       COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 102798



                                           STATE OF OHIO

                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                           PATRICK ZISKA

                                                        DEFENDANT-APPELLANT




                                           JUDGMENT:
                                     AFFIRMED AND REMANDED



                                       Criminal Appeal from the
                                Cuyahoga County Court of Common Pleas
                                      Case No. CR-12-569007-A

        BEFORE:          McCormack, J., E.A. Gallagher, P.J., and Kilbane, J.

        RELEASED AND JOURNALIZED: February 4, 2016
ATTORNEY FOR APPELLANT

Joseph V. Pagano
P.O. Box 16869
Rocky River, OH 44116


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Brett Kyker
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

       {¶1}    Defendant-appellant, Patrick Ziska, appeals from his resentencing on February 25,

2015, during which the trial court imposed a consecutive sentence of 11 years’ imprisonment.

For the reasons that follow, we affirm.

                                          Procedural History

       {¶2}    On November 29, 2012, Ziska was charged in a 140-count indictment.       Counts 1

through 5 charged him with pandering sexually oriented matter involving a minor in violation of

R.C. 2907.322(A)(2). Counts 6 through 139 charged him with pandering sexually oriented

matter involving a minor in violation of R.C. 2907.322(A)(1). Count 140 charged him with

possession of criminal tools in violation of R.C. 2923.24(A).

       {¶3}    On August 27, 2013, he withdrew his original not guilty plea and pleaded guilty to

Counts 1 through 100 and Count 140.        On February 25, 2014, the trial court sentenced him to

eight years on Count 1 and three years on Count 2, to run consecutively to each other but

concurrent to the court’s sentence of eight years on Counts 3 through 100 and one year on Count

140. Ziska appealed his sentence. On October 23, 2014, this court found that the trial court

failed to find that consecutive sentences were not disproportionate to the seriousness of

appellant’s conduct and to the danger he posed to the public. We therefore vacated the sentence

and remanded the case for the trial court to consider whether consecutive sentences are

appropriate under R.C. 2929.14(C)(4) and, if so, to make the required findings on the record and

incorporate those findings into the court’s sentencing entry.      See State v. Ziska, 8th Dist.

Cuyahoga No. 101168, 2014-Ohio-4692.

       {¶4} On remand, the trial court held a resentencing hearing.       At this time, the court

sentenced Ziska to the same aggregate 11-year prison sentence, making all of the required
consecutive sentence findings. Ziska now appeals this sentence, assigning one error for our

review claiming that his sentence is clearly and convincingly not supported by the record and is

contrary to law.

                                            The Sentence

       {¶5}    In his sole assignment of error, Ziska claims that his sentence is contrary to law

and not supported by the record. Specifically, he alleges that the record does not support the

imposition of consecutive sentences. In support of his argument, Ziska contends that the trial

court did not properly consider the statutory sentencing factors, including his mental health issues

and the likelihood of reoffending.

       {¶6}        R.C. 2953.08(G)(2) provides that when reviewing felony sentences, the appellate

court’s standard for review is not whether the sentencing court abused its discretion; rather, if

this court “clearly and convincingly” finds that (1) “the record does not support the sentencing

court’s findings under R.C. 2929.14(C)(4),” or that (2) “the sentence is otherwise contrary to

law,” then we “may increase, reduce, or otherwise modify a sentence * * * or [a reviewing court]

may vacate the sentence and remand the matter to the sentencing court for re-sentencing.”

       {¶7} R.C. 2929.14(C)(4) provides that in order to impose consecutive sentences, the trial

court must find that consecutive sentences are necessary to protect the public from future crime

or to punish the offender, that such sentences would not be disproportionate to the seriousness of

the conduct and to the danger the offender poses to the public, and that one of the following

applies:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed pursuant
       to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under
       postrelease control for a prior offense.
       (b) At least two of the multiple offenses were committed as part of one or more
       courses of conduct, and the harm caused by two or more of the multiple offenses
       so committed was so great or unusual that no single prison term for any of the
       offenses committed as part of any of the courses of conduct adequately reflects the
       seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that consecutive
       sentences are necessary to protect the public from future crime by the offender.

State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 20-22.

       {¶8}      Compliance with R.C. 2929.14(C)(4) requires the trial court to make the

statutory findings at the sentencing hearing, “and by doing so it affords notice to the offender and

to defense counsel.”     Bonnell at ¶ 29. “Findings,” for these purposes, means that “‘the [trial]

court must note that it engaged in the analysis’ and that it ‘has considered the statutory criteria

and specifie[d] which of the given bases warrants its decision.’” Id. at ¶ 26, quoting State v.

Edmonson, 86 Ohio St.3d 324, 326, 715 N.E.2d 131 (1999). A trial court is not, however,

required to state its reasons to support its findings, “provided that the necessary findings can be

found in the record and are incorporated in the sentencing entry.”     Id. at ¶ 37. The failure to

make consecutive sentence findings is contrary to law. State v. Balbi, 8th Dist. Cuyahoga No.

102321, 2015-Ohio-4075, ¶ 4.

       {¶9}    In this case, Ziska does not allege that the court failed to make the consecutive

sentence findings. Rather, he asserts that the record does not support the findings. Our review

of a claim that the record does not support the trial court’s findings under R.C. 2929.14(C)(4) is

“‘extremely deferential.’” Balbi at ¶ 5, quoting State v. Venes, 2013-Ohio-1891, 992 N.E.2d

453, ¶ 21 (8th Dist.).

       {¶10} Here, the record demonstrates that the trial court made the requisite consecutive

sentence findings:
       You need to understand, Mr. Ziska, that from the court’s perspective, at least two
       of the multiple offenses were committed as part of one or more course of conduct.

       And the harm caused by two or more of the multiple offenses so committed was
       so great or unusual, that no single prison term for any of the offenses committed
       as part of any of the courses of conduct adequately reflects the seriousness of your
       conduct in this particular case.

       And I’m specifically going to refer to the fact that this was an ongoing course of
       conduct for quite a few years, including a full FBI search and then, of course, an
       ICAC search, which ultimately brought you here.

       ***

       So once again, as I’m reviewing this case, I want to make some additional
       findings.

       One of which is that consecutive sentences as it relates to this case, Mr. Ziska, are
       necessary to both protect the public from future crime and to punish you, and they
       are not disproportionate to the seriousness of the offender’s conduct and the
       danger in which the offender poses to the public here.

       So I have already indicated to you that these offenses were committed as part of
       one or more of a course of conduct; that the harm that was caused by two or more
       of the multiple offenses so committed was so great or unusual, that no single
       prison term, literally no single prison term for any of the offenses committed as
       part of any of the course of conduct adequately reflects the seriousness of this
       offender’s conduct.

       {¶11} The record also shows that prior to making its findings, the court noted that it

reviewed, and incorporated into the resentencing hearing, the following:           the sentencing

memorandum submitted by defense counsel; the transcript of the original plea hearing and the

original sentencing; statements from Ziska and Ziska’s parents; letters of support from “family

members, priests, and a number of other people”; certificates of completion “for items he has

done during the course of his custody”; and additional information submitted by Ziska, which

included “mitigation materials” from Dr. Jensen.
       {¶12} The record further shows that the court heard statements from the prosecutor, Ziska

and his counsel, and Ziska’s mother.

       {¶13} The prosecutor, in outlining the underlying facts of the case, provided that on

December 7, 2011, an investigator with the Ohio Internet Crimes Against Children (“ICAC”)

task force identified a computer in Ziska’s residence “as being a download candidate for 399 files

of child pornography on the E-Donkey 2000 file sharing network.”               The task force’s

investigation initially revealed three complete child pornography files and three partial child

pornography files on Ziska’s computer.       Based upon the initial downloads, the task force

obtained a search warrant, which was executed on March 15, 2012. While in the process of

executing the search warrant, the investigators learned that the FBI had executed a search warrant

of Ziska’s residence three years earlier, which involved the sharing of child pornography on the

Gigatron network. Through further investigation, the ICAC discovered an additional computer,

an eMachine laptop, that was located under a couch in Ziska’s home. That computer revealed

43 images of child pornography, 310 videos of suspected child pornography, and 26 movies with

titles “indicative of child porn.” Due to the large number of files involved, the task force did

not conduct a full forensic examination.      According to the forensic examiner, the partial

examination, however, revealed an estimated 2,000 to 3,000 files that could be suspected child

pornography.

       {¶14} The prosecutor further noted that the files that were discovered prior to the search

warrant, as charged in Counts 1 through 5, were files that Ziska had shared on a file-sharing

network. The files addressed in Counts 6 through 139 pertained to separate files that Ziska

downloaded or otherwise saved to the eMachine laptop computer between October 1, 2011, and

February 14, 2012. All of the files depicted minors engaging in sexual activity, masturbation,
or bestiality.     And some of the videos contained children identified by the National Center for

Missing and Exploited Children as children who had previously been rescued by law

enforcement.

         {¶15} Defense counsel next addressed the court, asking that it take into consideration

Ziska’s mental health issues, namely his diagnosis of Asperger syndrome. Referring to the

report prepared by Dr. Jensen and submitted by defense counsel on Ziska’s behalf, counsel stated

that Ziska exhibits the behavior of a 12- or 13-year old child.                   Counsel also stated that Ziska

“has a tough time * * * grasping the reality of what he’s doing.” Counsel explained that due to

Ziska’s mental health issues, Ziska did not believe his actions were wrong when the FBI

investigated but did not immediately charge him for any crime. Finally, counsel asserted that

the likelihood of Ziska reoffending is low because the court has previously banned Ziska from

computer use and he will not have access to computers in prison.

         {¶16} Thereafter, the court engaged in a discussion with Ziska. It inquired about the

federal prison in which Ziska is presently located, spoke to Ziska about his original sentencing

hearing, and discussed Ziska’s medical diagnosis, as well as Ziska’s academic success.1                  Noting

his successful placement in a robotics competition in high school, the court stated that Ziska “did

a number of things with [his] mind that most of us could never even conceive of doing” and that

he was “very successful in that aspect of [his] life.”

         {¶17} The court then asked Ziska why he continued to download child pornography after

the FBI raided his home in 2009, to which Ziska replied, “I don’t know why I continued. I

really do think it was just that I didn’t think I did anything wrong.” The court then reminded



1
    Ziska is currently serving a prison term in FCI Elkton, Federal Correctional Institution.
Ziska that when asked the same question at the initial sentencing hearing, Ziska replied that he

did not get caught. Thereafter, the following dialogue ensued:

       Court: So even if I’m taking into consideration the idea that your development [is
                     that of] a 12 or 13-year old, coupled with your psychological
                     condition, meaning your [Asperger syndrome], having [Asperger
                     syndrome] doesn’t mean that you don’t know the difference
                     between right and wrong. Neither does being 12 or 13, so when I
                     asked you the question originally, you said, Judge, I just didn’t get
                     caught. * * * I mean, the doctors didn’t say that having [Asperger
                     syndrome] makes you a liar. Fair enough?

       Ziska:         Yes, ma’am.

       Court: And again, having a mentality or an age reached socialization at the age of
                    12 or 13 doesn’t change the fact that even at that age, you were
                    aware that you’ve done something wrong, correct?

       Ziska:         Yes, ma’am.

       {¶18} The trial court then heard from Ziska’s mother, who provided that Ziska had not

received the services he should have received during his developmental years in order to help

with socialization.

       {¶19} The court noted that it considered all of the required factors under R.C. 2929.11,

2929.12, and 2929.13. The court found that Ziska is not amenable to community control

sanctions, and it imposed the same sentence it had imposed at the original sentencing.

       {¶20} In light of the foregoing, we cannot clearly and convincingly find that the record

does not support the court’s findings that consecutive sentences are necessary to protect the

public from future crime or to punish Ziska and that consecutive sentences are not

disproportionate to the seriousness of his conduct and the danger he poses to the public.

       {¶21} Child pornography is not a victimless crime.       In fact, in this case, some of the

videos Ziska had downloaded or saved to his laptop computer contained children specifically
identified by the National Center for Missing and Exploited Children as children who had

previously been rescued by law enforcement. The record shows that Ziska’s computer laptop

likely contained in excess of 2,000 to 3,000 images of suspected child pornography, which

included 43 images of child pornography, 310 videos of suspected child pornography, and 26

movies with titles indicative of child pornography. And each time an image or video was

viewed, downloaded, or shared, the children were victimized all over again.     Also, due to the

sheer quantity of files discovered on Ziska’s computers, the task force did not conduct a full

forensic examination.

         {¶22} Moreover, Ziska’s involvement with child pornography spanned several years.

He was initially investigated by the FBI in 2009 and then again in 2012 by Ohio’s ICAC task

force.   Despite being investigated by the FBI in 2009, the record demonstrates that Ziska

continued to view or download child pornography in the years that followed, using a different

file-sharing network in 2012. Arguably, Ziska changed the network after the FBI investigation

in order to avoid detection.

         {¶23} Finally, despite having been diagnosed with Asperger syndrome, asserting that he

has the social behavior skills of a 12 or 13-year old child, and failing to receive treatment he

could conceivably have received as a child, the record shows that Ziska is intelligent, has had

academic success, and knows the difference between right and wrong. And when the court

asked Ziska why he continued to view child pornography following the FBI’s investigation in

2009, he initially advised the court that it was because he believed that he had not been caught.

For these reasons, Ziska’s consecutive sentence is not contrary to law.

         {¶24} Under Bonnell, however, the trial court must also incorporate its consecutive

sentence findings into its sentencing entry. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16
N.E.3d 659, at syllabus. Our review of the record demonstrates that the trial court’s sentencing

entry does not include the consecutive sentence findings.          The trial court’s omission is a

clerical mistake and may be corrected through a nunc pro tunc entry. Bonnell at ¶ 30.

       {¶25} Ziska also contends that the trial court did not properly consider the statutory

sentencing factors.   Specifically, he claims that his Asperger syndrome diagnosis constitutes a

significant mitigating factor, stating that he did not comprehend the nature of his conduct in 2009

until he was actually charged with a crime several years later.     Ziska also claims that “several

factors * * * suggest that [he] is unlikely to reoffend,” stating that he has led a law-abiding life,

he can now be treated for his condition, and he will no longer have access to computers.

       {¶26} A sentence is not clearly and convincingly contrary to law “where the trial court

considers the purposes and principles of sentencing under R.C. 2929.11 as well as the

seriousness and recidivism factors listed in R.C. 2929.12, properly applies postrelease control,

and sentences a defendant within the permissible statutory range.”         State v. A.H., 8th Dist.

Cuyahoga No. 98622, 2013-Ohio-2525, ¶ 10, citing State v. Kalish, 120 Ohio St.3d 23,

2008-Ohio-4912, 896 N.E.2d 124, ¶ 18.

       {¶27} R.C. 2929.11(A) provides that those purposes “are to protect the public from future

crime by the offender and others and to punish the offender using the minimum sanctions that the

court determines accomplish those purposes without imposing an unnecessary burden on state or

local government resources.” The factors under R.C. 2929.12(A) include the seriousness of the

offender’s conduct, the likelihood of recidivism, and “any other factors that are relevant to

achieving those purposes and principles of sentencing.” Among these sentencing factors, the

court must consider the “more serious” factors, such as “[t]he physical or mental injury suffered

by the victim of the offense due to the conduct of the offender was exacerbated because of the
physical or mental condition or age of the victim” and “[t]he victim of the offense suffered

serious physical, psychological, or economic harm as a result of the offense.”                    R.C.

2929.12(B)(1) and (2). Additionally, the court must consider any mitigating factors listed in

R.C. 2929.12(C)-(F).

       {¶28} Although the trial court has a mandatory duty to “consider” the statutory factors

under R.C. 2929.11 and 2929.12, the court is not required to engage in any factual findings under

R.C. 2929.11 or 2929.12.     State v. Combs, 8th Dist. Cuyahoga No. 99852, 2014-Ohio-497, ¶ 52;

 State v. Bement, 8th Dist. Cuyahoga No. 99914, 2013-Ohio-5437, ¶ 17. “While trial courts

must carefully consider the statutes that apply to every felony case, it is not necessary for the trial

court to articulate its consideration of each individual factor as long as it is evident from the

record that the principles of sentencing were considered.”            State v. Gonzalez, 8th Dist.

Cuyahoga No. 102579, 2015-Ohio-4765, ¶ 6, citing State v. Roberts, 8th Dist. Cuyahoga No.

89236, 2008-Ohio-1942, ¶ 10. This court has held that a trial court’s statement in its sentencing

entry that it considered the required statutory factors, without more, is sufficient to fulfill a

sentencing court’s obligations under R.C. 2929.11 and 2929.12.        Gonzalez at ¶ 7.

       {¶29} Here, our review of the record demonstrates that the trial court considered R.C.

2929.11 and 2929.12. The court reviewed the sentencing memorandum submitted by defense

counsel, the transcript of the original plea hearing and the original sentencing, statements from

Ziska and Ziska’s parents, letters of support from friends and family, and evidence of mitigation

submitted by Ziska, which included an evaluation from Dr. Jensen outlining Ziska’s mental

health condition.

       {¶30} Additionally, the court heard statements from the following:        the prosecutor, who

outlined the facts underlying the 140-count indictment involving thousands of files containing
child pornography; defense counsel, who urged the court to consider Ziska’s mental health

issues; and Ziska’s mother, who addressed the court regarding Ziska’s need for treatment. The

court also engaged in a colloquy with Ziska, during which the court inquired about Ziska’s

actions, his mental capacities, his Asperger syndrome diagnosis, and his ability to comprehend

the nature of his actions. Finally, prior to imposing sentence, the court stated in open court that

it considered all of the required statutory factors and found that Ziska was not amenable to

community control sanction. The court reiterated in its sentencing entry that it considered “all

required factors of law [and] finds that prison is consistent with the purpose of R.C. 2929.11.”

       {¶31} To the extent that Ziska contends that the trial court failed to give enough weight to

the mitigation offered by Dr. Jensen’s report, or did not sufficiently consider the statutory factors,

his argument fails.

       {¶32} In considering the relevant statutory factors, the sentencing court has the discretion

to weigh the particular statutory factors as it deems appropriate. State v. Pluhar, 8th Dist.

Cuyahoga No. 102012, 2015-Ohio-3344, ¶ 19;             State v. Booker, 8th Dist. Cuyahoga No.

101886, 2015-Ohio-2515, ¶ 11, citing State v. Arnett, 88 Ohio St.3d 208, 215, 724 N.E.2d 793

(2000). The reviewing court therefore has “no jurisdiction to consider whether the court abused

its discretion in how it applied the purposes and principles of felony sentencing in R.C. 2929.11

and the sentencing factors in R.C. 2929.12.” Booker, citing State v. Smith, 8th Dist. Cuyahoga

No. 100206, 2014-Ohio-1520, ¶ 17; State v. Martinez, 8th Dist. Cuyahoga No. 101474,

2015-Ohio-1293, ¶ 30.

       {¶33} In light of the foregoing, it is evident from the record that the trial court considered

the purposes and principles of sentencing, the seriousness and recidivism factors, and all relevant
sentencing factors prior to the imposition of sentence.       In this regard, Ziska’s sentence is

therefore not clearly and convincingly contrary to law.

       {¶34} Ziska’s sole assignment of error is overruled.

       {¶35} Judgment affirmed.       We remand to the trial court for the limited purpose of

incorporating, nunc pro tunc, the consecutive sentence findings made at sentencing into the

court’s entry. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, at ¶ 30.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution. The defendant’s conviction having been affirmed,

any bail pending appeal is terminated.      Case remanded to the trial court for execution of

sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



____________________________________
TIM McCORMACK, JUDGE

EILEEN A. GALLAGHER, P.J., and
MARY EILEEN KILBANE, J., CONCUR